Title: From Thomas Jefferson to Alexander Hamilton, 30 August 1790
From: Jefferson, Thomas
To: Hamilton, Alexander



Dear Sir
New York Aug. 30. 1790.

During my absence from the seat of government, which will be for about two months, the removal of my office, and other circumstances will call for advances of money which I am absolutely unable to calculate before hand. The following heads may give some idea what they will be.





Dollars


Sep. 30.
for a quarter’s salaries

1504.16



Arrearage account
about
 325.



debts due here
about
  25.



expences of removal




Thus unable to fix a precise sum, and having perfect confidence in the discretion of Mr. Remsen, I must beg the favor of you to have his draughts for the above purposes answered at the treasury, on account, and I hereby render myself responsible for the due application of the money, of which an account shall be rendered, on my return.
The collection of the acts of the last sessions are to be sent to the members of Congress by post, and ought to be franked; but I shall not be present to perform that duty. If you would be so good as to frank the packets, I shall be much obliged to you. I know of no other official papers to be dispatched in my absence. Yet if any such should occur, I would venture to ask your extending the same favor to them also, on Mr. Remsen’s explaining to you  the nature of the occasion. I have the honor to be with the most perfect esteem & respect Dear Sir Your most obedt. humble servt.,

Th: Jefferson

